ORFINGER, Judge.
The trial court erred in summarily denying the indigent appellant’s motion for post-conviction relief with respect to his claim that costs were imposed upon him without adequate notice and opportunity to be heard. The record supports appellant’s contention. Costs may not be assessed without notice or an opportunity to object. Harriet v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988); Singletary v. State, 530 So.2d 460 (Fla. 5th DCA 1988). We reverse the order appealed from insofar as it summarily denied relief on the cost issue. On remand and after proper notice, the court may reconsider the imposition of costs. Except as to the issue of costs, the judgment denying relief is otherwise affirmed.
Costs VACATED; REMANDED.
SHARP, C.J., and COWART, J., concur.